Citation Nr: 0825474	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  07-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1943 to January 
1946.  The veteran died in May 2005.  The appellant is the 
veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant, son of the veteran, was born in January 
1952; his 18th birthday was in January 1970.

2.  The appellant has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 
eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. § 
101(West 2002); 38 C.F.R. §§ 3.159, 3.55, 3.57, 3.356 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial September 2006 RO decision by way 
of a December 2006 letter sent to the appellant that fully 
addressed all four notice elements.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an April 2008 rating 
decision after the notice was provided.  In light of the 
Board's denial of the appellant's claim, no disability 
rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of 
the adjudication.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).   All identified and available 
treatment records have been secured.  The duties to notify 
and assist have been met.

Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a 
child must be unmarried and must be either under the age of 
18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 
and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

The appellant contends that he became permanently incapable 
of self-support before the age of 18, which, if supported 
by the evidence, would render him a child of the veteran 
for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The 
record includes a birth certificate showing that he was 
born in  January 1952, and he thus attained the age of 18 
in January 1970.  

A veteran's married child is generally disqualified from 
receiving benefits.  Pruett v. Principi, 18 Vet. App. 171, 
171 (2002).  On or after January 1, 1975, marriage of a 
child terminated prior to November 1, 1990 shall not bar 
the furnishing of benefits if the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless VA 
determines that the divorce was secured through fraud by 
either party or by collusion.  38 C.F.R. § 3.55 (b)(2); see 
Pruett, 18 Vet. App. at 171.  

Here, the appellant was married in February 1980 and a 
divorce was authorized by the Circuit Court for Knox 
County, Tennessee in September 1984.  As his marriage was 
dissolved by an authorized court prior to November 1, 1990, 
the appellant is not barred from benefits on that basis.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or 
her own support is prima facie evidence that he or 
she is not incapable of self-support. Incapacity 
for self-support will not be considered to exist 
when the child by his or her own efforts is 
provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to 
the date of attaining the age of 18 years, may be 
so held at a later date even though there may have 
been a short intervening period or periods when 
his or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self- support otherwise 
established.

(3)  It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises 
some doubt as to whether they would render the 
average person incapable of self-support, factors 
other than employment are for consideration.  In 
such cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the determination 
to be made, unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of relatives 
or friends.

(4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.
       
       38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has 
held that in cases such as this, the "focus of analysis 
must be on the claimant's condition at the time of his or 
her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's 
condition subsequent to his or her eighteenth birthday is 
not for consideration.  However, if a finding is made that 
a claimant was permanently incapable of self-support as of 
his or her eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id.  If the claimant is shown to be capable 
of self-support at eighteen, VA is required to proceed no 
further.  Id.

After a full review of the record, including academic 
records, medical records, and lay statements from the 
appellant and his sister, the Board concludes that the 
record does not demonstrate that the appellant was 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.

The record shows that the appellant was born with 
significant impairment of vision.  A June 1963 report from 
the Service for Partially Seeing, Knoxville City Schools 
noted a diagnosis of bilateral congential nystagmus with 
bilateral congential amblyopia, also marked hyperopic 
astigmatism.  Prognosis was that the appellant would never 
be able to see better than the 20/200 vision he 
demonstrated at that time.   An IQ of 91 was noted in 
November 1964.  Available school records show that the 
appellant earned grades of A, B, and C's up to the eighth 
grade.  His highest level of education attained was the 
ninth grade.  The appellant asserts that he dropped out of 
school because after special accommodations were no longer 
made for him, he made poor grades.  He also indicated that 
he worked for his father as a plumber's helper 
intermittently from 1967 to 1997 for three days a week for 
four hours a day.  The appellant asserts that his father 
mainly gave him the job so that he (the appellant) would 
feel better about accepting money from his father as he was 
able to do very little to help.    

A copy of a decision from the Social Security 
Administration reflects that the appellant was awarded SSI 
in June 1975, but was found to be "not disabled" for cash 
benefits purposes.  In the Social Security disability 
report, it was noted that he had stopped working on January 
1, 1997.  

The Board finds that the record has not shown that the 
appellant was permanently incapable of self-support by 
reason of a mental or physical condition prior to attaining 
the age of eighteen.  While he is legally blind, this has 
not been demonstrated to render him incapable of self-
support.  He completed school through the ninth grade and 
earned average to high grades throughout his educational 
career.  Additionally, the appellant's IQ score of 91 
indicates normal intelligence.  Furthermore, the appellant 
worked for his father prior to and after attaining the age 
of 18.  The record, therefore, has not demonstrated that 
the appellant was incapable of self-support prior to 
attaining the age of eighteen.    

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant and his sister.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the 
proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of the facts or circumstances 
and conveys matters that can be observed and described by a 
lay person).

The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), citing its decision 
in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this capacity, the Board finds that the appellant and 
his sister are competent to attest to their observations of 
the appellant.  Layno; 38 C.F.R. § 3.159(a)(2).  However, 
as lay people, they are not competent to establish that the 
appellant was permanently incapable of self-support by 
reason of mental or physical defect at the date of 
attaining the age of 18 years.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The probative evidence of record simply does not establish 
such incapacity at the time the appellant attained the age 
of 18.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The veteran's son is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


